DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “relatively guiding means”, “relatively and radially moving means”, “rotatable means” in claim 1; the “moveable means” in claims 3 and 4; the “interleaved means” in claims 5 and 6; the “moveable means” in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 1 is objected to because of the following informalities:  
“a first connection member, have” in line 9 is unclear. The Examiner suggests “a first connection member, having” for clarity.  
“a second teeth-shaped structure” in line 18-19 is unclear. The Examiner suggests “a second teeth-like structure” for clarity and consistency.
“a third teeth- shaped structure” in line 22 is unclear. The Examiner suggests “a third teeth-like structure” for clarity and consistency.
 “a fourth teeth- shaped structure” in line 23 is unclear. The Examiner suggests “a fourth teeth-like structure” for clarity and consistency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a relatively guiding means”, “a relatively and radially moving means”, “a rotatable means”, “a moveable means”, “an interleaved means”, in claims 1, 3-6, 9 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “a moveable means” in Pg. 14, 15, 16, 21; “a relatively moveable means” in Pg. 18 and 20, “a relatively guiding means” in Pg. 21, 23; “a rotatable means” in Pg. 23; and “an interleaved means” in Pg. 14.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “a relatively guiding means” in line 13 is unclear. 
It is unclear whether the relatively guiding means is the linkage convex part, a protrusion, the arc-shaped guiding slot any relatively guiding means or if it should be interpreted as the linkage convex part is positioned in said first arc-shaped guiding slot and is guided within said first arc-shaped guiding slot. 
For the purpose of Examination, the Examiner will interpret this as the linkage convex part is positioned in said first arc-shaped guiding slot and is guided within said first arc-shaped guiding slot.
The limitation “radially moving means” in line 17 is unclear. 
It is unclear whether the moving means is an end part of the first radial linkage member, a protrusion of reference numeral 113 or radial elastic unit 335 at a first end part or any moving means. 
For the purpose of Examination, the Examiner will interpret this as radial elastic unit 335 at a first end part.
The limitation “another end part” in line 17 is unclear. 
It is unclear whether reference is being made to an end part or to an additional end part as a first end part was not claimed. 
For the purpose of examination, the Examiner will interpret this as an end part.
The limitation “a rotatable means” in line 22 is unclear. 
It is unclear whether the rotatable means is a protrusion, a hinge, a pivot, an additional component, any rotatable means or if it should be interpreted as the support column 341. 
For the purpose of Examination, the Examiner will interpret this as the support column 341.

Claims 2-15 depending from claim 1 are therefore also rejected.

Regarding claim 2, the limitation “a second slide mechanism, formed as a corresponding structure relative to said first slide mechanism” in line 8-9 is unclear.
It is unclear whether the second slide mechanism should be the same structure as the first slide mechanism with the same components or if they only work together without having the same structure and the same components.
For the purpose of examination, the Examiner will interpret this as the second slide mechanism working together with the first slide mechanism without having the same structure and the same components as the first slide mechanism.

Regarding claim 3, the limitation “said block piece is positioned in said position limiting slot with a moveable means” in line 10 is unclear. 
It is unclear whether the moveable means is an additional component, a protrusion of block piece 113, radial elastic unit 335 or if it should be interpreted as the block piece is positioned in said position limiting slot and is moveable within said limiting slot. 
For the purpose of Examination, the Examiner will interpret this as the block piece is positioned in said position limiting slot and is moveable within said limiting slot.

Regarding claim 4, the limitation “said second radial linkage member” is recited in line 7-8. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of Examination, the Examiner will interpret this as “a second radial linkage member.
Further, the limitation “said block piece is positioned in said position limiting slot with a moveable means” in line 10 is unclear. It is unclear whether the moveable means is an additional component, a protrusion of block piece 113, radial elastic unit 335 or if it should be interpreted as the block piece is positioned in said position limiting slot and is moveable within said limiting slot. 
For the purpose of Examination, the Examiner will interpret this as the block piece is positioned in said position limiting slot and is moveable within said limiting slot.

Regarding claim 5, the limitation “said plurality of elongated ribs and said plurality of elongated convex strips are connected in an interleaved means” in line 8 is unclear. 
It is unclear whether the interleaved means is an additional component, an interleaving component or if it should be interpreted as said plurality of elongated ribs and said plurality of elongated convex strips are connected in an interleaved manner. 
For the purpose of Examination, the Examiner will interpret this as said plurality of elongated ribs and said plurality of elongated convex strips are connected in an interleaved manner.

Regarding claim 6, the limitation “said plurality of elongated ribs and said plurality of elongated convex strips are connected in an interleaved means” in line 8 is unclear. 
It is unclear whether the interleaved means is an additional component, an interleaving component or if it should be interpreted as said plurality of elongated ribs and said plurality of elongated convex strips are connected in an interleaved manner. 
For the purpose of Examination, the Examiner will interpret this as said plurality of elongated ribs and said plurality of elongated convex strips are connected in an interleaved manner.

Regarding claim 8, the limitation “a second connection shaft” in line 3, is unclear.
It is unclear whether reference is being made to a connection shaft or to two connection shaft as a first connection shaft has insufficient antecedent basis in this claim. 
For the purpose of examination, the Examiner will interpret this as “a connection shaft”.
The limitation “said second connection member” is recited in line 5. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of Examination, the Examiner will interpret this as “a second connection member.
The limitation “another end part of a first connection supporter” in line 6, is unclear.
It is unclear whether reference is being made to an end part of a first connection supporter or to another end part of a first connection supporter as a first end part has insufficient antecedent basis in this claim. 
For the purpose of examination, the Examiner will interpret this as “an end part of a first connection supporter”.
The limitation “another end part of a second connection supporter” in line 7-8, is unclear.
It is unclear whether reference is being made to an end part of a second connection supporter or to another end part of a second connection supporter as a first end part has insufficient antecedent basis in this claim. 
For the purpose of examination, the Examiner will interpret this as “an end part of a second connection supporter”. 
The limitation “a second cam” in line 9, is unclear.
It is unclear whether reference is being made to a first cam or to a first and second cam as a first cam has insufficient antecedent basis in this claim. 
For the purpose of examination, the Examiner will interpret this as “a first cam”

Regarding claim 9, the limitation “said first protrusion is able to be positioned in said first position limiting slot with a moveable means” in line 9, is unclear. 
It is unclear whether the moveable means is an additional component, the first protrusion, radial elastic unit 335 or if it should be interpreted as the first protrusion is able to be positioned in said first position limiting slot and is moveable within said limiting slot. 
For the purpose of Examination, the Examiner will interpret this as the first protrusion is able to be positioned in said first position limiting slot and is moveable within said limiting slot.
Further, the limitation “each of said connection members” in line 11, is unclear. 
It is unclear whether an additional connection member is being claimed or if reference is being made to the first connection member. 
For the purpose of Examination, the Examiner will interpret this as reference being made to the first connection member.

Regarding claim 11, the limitation “a second position limiting slot” in line 4, is unclear.
It is unclear whether reference is being made to a position limiting slot or to two position limiting slot as a first position limiting slot has insufficient antecedent basis in this claim. 
For the purpose of examination, the Examiner will interpret this as “a position limiting slot”.
The limitation “said second connection member” is recited in line 5. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of Examination, the Examiner will interpret this as “a second connection member.
The limitation “a second protrusion” in line 6, is unclear.
It is unclear whether reference is being made to a protrusion or to two protrusion as a first protrusion has insufficient antecedent basis in this claim. 
For the purpose of examination, the Examiner will interpret this as “a protrusion”.
The limitation “a second shaft” in line 6, is unclear.
It is unclear whether reference is being made to a shaft or to two shaft as a first shaft has insufficient antecedent basis in this claim. 
For the purpose of examination, the Examiner will interpret this as “a shaft”.
Further, the limitation “said second protrusion is able to be positioned in said second position limiting slot with a moveable means” in line 9, is unclear. 
It is unclear whether the moveable means is an additional component, the first protrusion, radial elastic unit 335 or if it should be interpreted as the first protrusion is able to be positioned in said first position limiting slot and is moveable within said limiting slot. 
For the purpose of Examination, the Examiner will interpret this as the first protrusion is able to be positioned in said first position limiting slot and is moveable within said limiting slot.

Regarding claim 12, the limitation “said end part of said second connection member” is recited in line 2. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of Examination, the Examiner will interpret this as “an end part of a second connection member.
The limitation “a second shield cover” in line 3, is unclear.
It is unclear whether reference is being made to a shield cover or to a first and second shield cover as a first shield cover has insufficient antecedent basis in this claim. 
For the purpose of examination, the Examiner will interpret this as “a shield cover”.
The limitation “said second shaft part” is recited in line 4. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of Examination, the Examiner will interpret this as “a second shaft part”.
Further, the limitation “said second arc-shaped guiding slot” is recited in line 5. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of Examination, the Examiner will interpret this as “a second arc-shaped guiding slot”.


Regarding claim 13, the limitation “said end part of said first radial linkage member” in line 3 is unclear.
It is unclear whether reference is being made to claimed “another end part of said first radial linkage member” or to an end part of said first radial linkage member which lacks anteceded basis. 
For the purpose of examination, the Examiner will interpret this as an end part of the first radial linkage member.

Regarding claim 14, the limitation “said end part of said second radial linkage member” is recited in line 3. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of Examination, the Examiner will interpret this as “an end part of a second radial linkage member”.

Regarding claim 15, the limitation “said extending base” is recited in line 4. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of Examination, the Examiner will interpret this as “an extending base”.
The limitation “said cover plate of said second casing body” is recited in line 6. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of Examination, the Examiner will interpret this as “a cover plate”.
The limitation “said cover plate of said fourth casing body” is recited in line 7. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of Examination, the Examiner will interpret this as “a cover plate”.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tan US 20170357295 discloses a hinge module (100 in Fig. 1) for a foldable type device, comprising two casings (210/220 in Fig. 8), a flexible monitor (230 in Fig. 8) being disposed at a same side of said hinge module (100) and each of said casings (210/220) for allowing said flexible monitor (230) to be relatively rotated for being in a folded status (as depicted in Fig. 7) or an unfolded status (as depicted in Fig. 8) with said two casings (210/220);
Bae US 20160302314 Fig. 7; Pelissier US 20200225711 Fig. 1 discloses a hinge module for a foldable type device, comprising two casings, a flexible monitor; wherein one of said casings having a first casing body  and a second casing body capable of sliding relative to said first casing body.

This application is in condition for allowance except for the following formal matters: 
35 U.S.C. 112(f), 35 U.S.C. 112(a) and 35 U.S.C. 112(b).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841